UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 001-7297 NICOR INC. (predecessor company to OTTAWA ACQUISITION LLC) (Exact name of registrant as specified in its charter) 1844 Ferry Road Naperville, Illinois 60563-9600 (630) 305-9500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $2.50 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) þ Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) þ Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 1 Pursuant to the requirements of the Securities Exchange Act of 1934, Ottawa Acquisition LLC, the successor company to NICOR Inc., has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: December 30, 2011 OTTAWA ACQUISITION LLC, assuccessor company to NICOR Inc. (Registrant) By: /s/ Andrew W. Evans Name: Andrew W. Evans Executive Vice President, Chief Financial Officer and Manager (Principal Financial and Accounting Officer)
